DETAILED ACTION
This action is pursuant to the claims filed on 01/25/2022. Claims 1-14 are pending. A final action on the merits of claims 1-14 is as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment to the claims are acknowledged and entered accordingly. As a result, the claim objections and 35 USC 112 rejections of the previous office action are withdrawn.
Claim Objections
Claims 2, 3, 5, 6, and 8-14 are objected to because of the following informalities:  
Claim 2 lines 16-18; “each of the one or more first electrodes descends…” should read “each of the one or more second electrodes descends…” to increase clarity as the presence of “first” appears to be a typo.  
Claim 3 line 6, “the first electrodes” should read “the one or more first electrodes” to maintain consistent terminology.
Claim 3 line 8, “the second electrodes” should read “the one or more second electrodes” to maintain consistent terminology.
Claim 5 lines 16-18; “each of the one or more first electrodes descends…” should read “each of the one or more second electrodes descends…” to increase clarity as the presence of “first” appears to be a typo.  
Claim 6 line 6, “the first electrodes” should read “the one or more first electrodes” to maintain consistent terminology.
Claim 6 line 8, “the second electrodes” should read “the one or more second electrodes” to maintain consistent terminology.
Claims 8-14, each occurrence of “the first electrodes” should read “the one or more first electrodes” to maintain consistent terminology.
Claims 8-14, each occurrence of “the second electrodes” should read “the one or more second electrodes” to maintain consistent terminology.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "a part from an armpit to an abdomen of the back body is extended toward a ventral side from a center of an armhole of the garment".  It is unclear what portion of the back body of the garment is to be interpreted as “an abdomen of the back body”. The term abdomen indicates a location on the front of the body, as such this limitation is indefinite. Claim 14 inherit this deficiency. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 10(a)(1) or (a)(2) as being anticipated by Holzer (U.S. PGPub No. 2010/0198043).
Regarding claim 1, Holzer teaches A wearable garment for detecting a bioelectric signal of a wearer (see Fig 1b-c and abstract), comprising: one or more first electrodes fixed to the garment such that the one or more first electrodes, when the wearable garment is worn, are configured to can simultaneously come in contact with skin of parts from a ventral side to a dorsal side of an upper left part of a body of the wearer (Fig 1b-c, electrode 120 configured to simultaneously contact skin from ventral to dorsal side of upper left part of body; [0045] disclosing electrodes 120/130 directly contacting skin on interior of garment); and one or more second electrodes fixed to the garment such that the one or more second electrodes, when the wearable garment is worn, are configured to simultaneously come in contact with skin of respective parts from a ventral side to a dorsal side of an upper right part of the body of the wearer (Fig 1b-c, electrode 130 configured to simultaneously contact skin from ventral to dorsal side of upper left part of body), wherein each of the one or more first electrodes and the one or more second electrodes includes a ventral-side distal end and a dorsal-side distal end and is configured to be installable obliquely to a horizontal plane from the ventral-side distal end to the dorsal-side distal end when the wearer stands upright (Fig 1b-c, each electrode 120 & 130 includes a distal dorsal side (Fig 1c) and a distal ventral side (fig 1b) and extends from the ventral-side to the dorsal-side when a wearer stands up).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holzer in view of Kaib (U.S. PGPub No. 2011/0288605).
Regarding claim 2, Holzer further teaches wherein the first and second electrode (electrodes 120 and 130) are configured to contact the body on the dorsal and ventral sides ([0043]). Holzer further teaches that the first electrode can be formed in a different manner than disclosed in Figures 1b-c ([0043]) and further that the electrodes are positioned in a manner that as few bones as possible are located below the electrode in a worn state ([0041]).
Holzer fails to teach the first and second electrodes being explicitly configured to come into contact with the respective body parts as claimed; and each of the one or more first electrodes descends from the ventral-side distal end toward the dorsal-side distal end when the wearer stands upright; and each of the one or more first second descends from the ventral-side distal end toward the dorsal-side distal end when the wearer stands upright.
In related prior art, Kaib teaches a similar garment wherein a similar electrode configuration in a worn state descend from the ventral-side distal end toward the dorsal-side distal end when the wearer stands upright (Fig 1e electrodes on each side of body respectively descending from front to back and configured to contact same structures of body as claimed). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the position of the first and second electrode of Holzer in view of Kaib to incorporate the first and second electrodes descending from the ventral side toward the dorsal side such that each electrode is configured to contact a corresponding breast, chest, hypochondriac region, armpit, dorsal side of chest, dorsal hypochondriac region, and lower scapular region of the respective right and left side of the body to arrive at the device of claim 2.  It would have been an obvious matter of design choice to one having ordinary skill in the art at before the effective filing date of the claimed invention to provide the first and second electrodes descending from the ventral to dorsal side of the garment, since applicant has not disclosed that the first and second electrodes respectively descend from the ventral-side distal end toward the dorsal side solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with electrodes descending in the opposite manner as both embodiments are disclosed by applicant in respective figures 1 and 6. Furthermore, Holzer discloses that any configuration that contacts as few bones as possible as ideal and can be in any configuration ([0041 and 0043]). 
Regarding claim 3, in view of the combination of claim 2 above, Holzer further teaches a biological signal acquisition apparatus fixed to a ventral side of the garment and configured to acquire a bioelectric signal of the wearer (Fig 1c, device 170 for monitoring physiological properties on dorsal side of garment) a first interconnection including a first end portion connected to the biological signal acquisition apparatus and a second end portion connected to the first electrodes (Fig 1b-c, conductive connection 125 having first and second ends respectively connected to device 170 and electrode 120); and a second interconnection including a third end portion connected to the biological signal acquisition apparatus and a fourth end portion connected to the second electrodes (Fig 1b-c, conductive connection 135 having first and second ends respectively connected to device 170 and electrode 130), wherein the first interconnection is fixed to the garment such that, the first interconnection descends from the first end portion toward the second end portion when the wearer stands upright ([0047] disclosing conductive connection 125/135 being stitched to garment; Fig 1c showing connection 125 descending from first end to second end), and the second interconnection is fixed to the garment such that the second interconnection descends from the third end portion toward the fourth end portion when the wearer stands upright ([0047] disclosing conductive connection 125/135 being stitched to garment; Fig 1c showing connection 135 descending from first end to second end).
Holzer fails to teach wherein the signal acquisition apparatus is fixed to a ventral side of the garment.
The Holzer/Kaib combination discloses substantially all the limitations of the claim(s) except the acquisition apparatus being provided on the rear side of the garment.  It would have been an obvious matter of design choice to one having ordinary skill in the art at before the effective filing date of the claimed invention to provide the acquisition apparatus of Holzer on the ventral side of the garment, since applicant has not disclosed that the location of the acquisition apparatus on the ventral side of the garment solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with the acquisition apparatus being disposed on the dorsal side of the garment as evidenced by the alternative embodiment of the applicant’s specification disclosing the acquisition apparatus being alternatively disposed on the dorsal side.
Regarding claim 4, in view of the combination of claim3 above, Holzer further teaches a front body (Fig 1b front side 105); and a back body (back side 150), wherein a part from an armpit to an abdomen of the front body is extended toward a dorsal side from a center of an armhole of the garment (Fig 1b-c, part of front body 105 extending from armpit to abdomen extends towards the dorsal side from the center of an armhole; examiner notes the broadest reasonable interpretation of this limitation; the front body extends towards the dorsal side in every direction and from any point of the garment), and the one or more first electrodes, the one or more second electrodes are fixed to the front body (Fig 1b, electrodes 120/130 are fixed to front body 105) the first and the second interconnection are fixed to the front body (Fig 1b, second end portion of the first interconnection and the fourth end portion of the second interconnection are each fixed to the front body where electrodes 120 and 130 are respectively connected to conductors 125 and 135; examiner notes the claim limitation merely recites the first and second interconnections being fixed to the front body and not the entire first and second interconnections…). Holzer further teaches sewing as a method of securing components of the garment together ([0046 and 0049]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the front and back body of the garment of Holzer to be sewed together to arrive at the device of claim 4. Doing so would be obvious to one of ordinary skill in the art as a known technique for permanently securing two components of a garment together to yield the predictable result of providing a single piece garment capable of being worn by a user.
Holzer fails to explicitly teach the front body and back body are sewed together.
Regarding claim 5, Holzer teaches the device of claim 1 as stated above, and further teaches wherein each of the one or more first electrodes is installed such that, when the garment is worn, each of the one or more first electrodes (electrode 120) is configured to simultaneously come in contact with skin of at least one of the ventral side of the left side chest and the ventral side of the left hypochondriac region of the wearer, skin of at least one of the left side chest, the left hypochondriac region, and the left armpit of the wearer, and skin of at least one of the dorsal side of the left side chest and the left scapular region of the wearer (Fig 1b-c, electrode 120 configured to contact left chest and left dorsal side of chest at least; examiner notes use of “at least one of…” language of this limitation), and each of the one or more first electrodes ascends from the ventral-side distal end toward the dorsal-side distal end when the wearer stands upright (Fig 1b-c, electrode 120 ascends from ventral to dorsal side), and each of the one or more second electrodes is installed such that, when the garment is worn, each of the one or more second electrodes is configured to simultaneously come in contact with skin of at least one of the ventral side of the right side chest and the ventral side of the right hypochondriac region of the wearer, skin of at least one of the right side chest, the right hypochondriac region, and the right armpit of the wearer, and skin of at least one of the dorsal side of the right side chest and the right scapular region of the wearer (Fig 1b-c, electrode 130 configured to contact left chest and left dorsal side of chest at least; examiner notes use of “at least one of…” language of this limitation), and each of the one or more first electrodes ascends from the ventral-side distal end toward the dorsal-side distal end when the wearer stands upright (Fig 1b-c, electrode 130 ascends from ventral to dorsal side).
Regarding claim 6, in view of the combination of claim 5 above, Holzer further teaches a biological signal acquisition apparatus fixed to a dorsal side of the garment and configured to acquire a bioelectric signal of the wearer (Fig 1c, device 170 for monitoring physiological properties on ventral side of garment) a first interconnection including a first end portion connected to the biological signal acquisition apparatus and a second end portion connected to the first electrodes (Fig 1b-c, conductive connection 125 having first and second ends respectively connected to device 170 and electrode 120); and a second interconnection including a third end portion connected to the biological signal acquisition apparatus and a fourth end portion connected to the second electrodes (Fig 1b-c, conductive connection 135 having first and second ends respectively connected to device 170 and electrode 130), wherein the first interconnection is fixed to the garment such that, the first interconnection descends from the first end portion toward the second end portion when the wearer stands upright ([0047] disclosing conductive connection 125/135 being stitched to garment; Fig 1c showing connection 125 descending from first end to second end), and the second interconnection is fixed to the garment such that the second interconnection descends from the third end portion toward the fourth end portion when the wearer stands upright ([0047] disclosing conductive connection 125/135 being stitched to garment; Fig 1c showing connection 135 descending from first end to second end).
Regarding claim 7, in view of the combination of claim 6 above, Holzer further teaches a front body (Fig 1b front side 105); and a back body (back side 150) wherein a part from an armpit to an abdomen of the back body is extended toward a ventral side from a center of an armhole of the garment (Fig 1b-c, part of back body 150 extending from armpit to abdomen extends towards the ventral  side from the center of an armhole; examiner notes the broadest reasonable interpretation of this limitation; the back body extends towards the ventral side in every direction and from any point of the garment), and the one or more first electrodes, the one or more second electrodes are fixed to the front body (Fig 1b, electrodes 120/130 are fixed to back body 150) the first and the second interconnection are fixed to the back body (Fig 1b, first end portion of the first interconnection and the third end portion of the second interconnection are each fixed to the back body; examiner notes the claim limitation merely recites the first and second interconnections being fixed to the front body and not the entire first and second interconnections…). Holzer further teaches sewing as a method of securing components of the garment together ([0046 and 0049]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the front and back body of the garment of Holzer to be sewed together to arrive at the device of claim 7. Doing so would be obvious to one of ordinary skill in the art as a known technique for permanently securing two components of a garment together to yield the predictable result of providing a single piece garment capable of being worn by a user.
Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holzer in view of Chang (U.S. PGPub No. 2005/0043640).
Regarding claim 8, Holzer teaches the device of claim 1 as stated above. Holzer further teaches wherein the device is configured to measure a heart rate ([0029]).
Holzer fails to teach the first electrodes are separated from each other, the second electrodes are separated from each other, and one or more of the first electrodes include at least one positive electrode, at least one negative electrode, and at least one reference electrode, and the second electrodes include at least one positive electrode, at least one negative electrode, and at least one reference electrode.
In related prior art, Chang teaches a similar device wherein a first, second, and third electrode are respectively provided in a plurality of configurations (see Figs 3a-5, 8-11A, electrodes are provided separated from one another but on similar parts of body) such that a biological signal acquisition apparatus (Fig 5 measuring device 600) can acquire an ECG signal of the user using a positive, negative, and ground electrode ([0071]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the biological signal acquisition apparatus and the first and second electrodes of Holzer in view of Chang to incorporate a separated positive, negative, and reference electrode in each of the at least one first and second electrodes with accompanying software for the signal acquisition to derive an ECG from said first and second electrodes to arrive at the device of claim 8. Providing such negative, positive, and reference electrodes would advantageously provide the signal acquisition monitor with the ability to monitor an ECG of the wearer using the cumulative signals from the first and second electrodes without the need to provide a technically involved traditional twelve-lead ECG setup ([0017]). Furthermore, the use of ECG’s is well-known in the art to identify and diagnose cardiac conditions ([0036-0038]).
Claims 9-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holzer in view of Kaib, and in further view of Chang (2005/0043640).
Regarding claims 9-14, Holzer teaches the device of claims 2, 3, 4, 5, 6, and 7 respectively as stated above. Holzer further teaches wherein the device is configured to measure a heart rate ([0029]).
Holzer fails to teach the first electrodes are separated from each other, the second electrodes are separated from each other, and one or more of the first electrodes include at least one positive electrode, at least one negative electrode, and at least one reference electrode, and the second electrodes include at least one positive electrode, at least one negative electrode, and at least one reference electrode.
In related prior art, Chang teaches a similar device wherein a first, second, and third electrode are respectively provided in a plurality of configurations (see Figs 3a-5, 8-11A, electrodes are provided separated from one another but on similar parts of body) such that a biological signal acquisition apparatus (Fig 5 measuring device 600) can acquire an ECG signal of the user using a positive, negative, and ground electrode ([0071]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the biological signal acquisition apparatus and the first and second electrodes of Holzer in view of Chang to incorporate a separated positive, negative, and reference electrode in each of the at least one first and second electrodes with accompanying software for the signal acquisition to derive an ECG from said first and second electrodes to arrive at the device of claims 9-14. Providing such negative, positive, and reference electrodes would advantageously provide the signal acquisition monitor with the ability to monitor an ECG of the wearer using the cumulative signals from the first and second electrodes without the need to provide a technically involved traditional twelve-lead ECG setup ([0017]). Furthermore, the use of ECG’s is well-known in the art to identify and diagnose cardiac conditions ([0036-0038]).
Response to Arguments
Applicant’s arguments, see remarks, filed 01/25/2022, with respect to the rejection(s) of claim(s) 1-14 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the Holzer reference.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Z Minchella whose telephone number is (571)272-8644. The examiner can normally be reached M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.Z.M./Examiner, Art Unit 3794                                                                                                                                                                                                        
/EUN HWA KIM/Primary Examiner, Art Unit 3794